- Generated by Clanahan, Beck & Bean, PC for SEC Fiiling Exhibit 99.1 1 2 *Adjusted EBITDA (EBITDA less stock-based compensation expense, other non-cash items and other one-time expenses ). Please see attached press release dated May 13, 2009 for information concerning this non-GAAP financial measure. 3 *Adjusted EBITDA (EBITDA less stock-based compensation expense, other non-cash items and other one-time expenses ). Please see attached press release dated May 13, 2009 for information concerning this non-GAAP financial measure. 4 www.AmericanTonerServ.com 5 www.AmericanTonerServ.com 6 7 www.AmericanTonerServ.com 8 American TonerServ Reports Strong First Quarter Financial Results Company Achieves Positive EBITDA for First Time; Revenue Advances 137% Santa Rosa, CA  May 13, 2009  American TonerServ Corp. (OTCBB: ASVP) (ATS), a strategic consolidator in the more than $6.0 billion highly fragmented independent segment of the printer supplies and services industry, today announced positive EBITDA and continued strong revenue growth, along with a reduced net loss, for the first quarter ended March 31, 2009. The positive momentum that began last year is continuing, as the value proposition of our product offerings bodes particularly well for our customers in todays economic environment, said Chuck Mache, who was named chief executive officer in February 2009. The dramatic increase in revenue for the first quarter principally reflected contributions from iPrint Technologies, which was acquired in October. Additionally, our existing operations showed growth over the comparable prior year period. For the three months ended March 31, 2009, revenue rose to $6.4 million from $2.7 million for the same period a year ago See Attached Press Release or visit our website AmericanTonerServ. com 9 Safe Harbor Statement Except for historical information contained herein, the matters set forth above may be forward-looking statements that involve certain risks and uncertainties that could cause actual results to differ from those in the forward-looking statements. Words such as "anticipate," "believe," "estimate," "expect," "intend" and similar expressions, as they relate to the Company or its management, identify forward-looking statements. Such forward-looking statements are based on the current beliefs of management, as well as assumptions made by and information currently available to management. Actual results could differ materially from those contemplated by the forward-looking statements as a result of certain factors such as the level of business and consumer spending, the amount of sales of the Company's products, the competitive environment within the industry, the ability of the Company to continue to expand its operations, the level of costs incurred in connection with the Company's expansion efforts, economic conditions in the industry and the financial strength of the Company's customers and suppliers. The Company does not undertake any obligation to update such forward-looking statements. Investors are also directed to consider all other risks and uncertainties. www.AmericanTonerServ.com 10 www.AmericanTonerServ.com 11
